In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1396 
KELLY J. COSGRIFF and ANITA COSGRIFF, 
                                                Plaintiffs‐Appellants, 

                                  v. 

COUNTY OF WINNEBAGO, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division. 
           No. 16 C 50037 — Frederick J. Kapala, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 27, 2017 — DECIDED DECEMBER 1, 2017 
                ____________________ 

   Before WOOD, Chief Judge, and FLAUM and KANNE, Circuit 
Judges. 
    KANNE,  Circuit  Judge.  A  dog  bit  a  Roscoe  Township  em‐
ployee on Kelly and Anita Cosgriff’s property. After the em‐
ployee  and  the  township  sued  the  Cosgriffs,  the  Cosgriffs 
started a petition campaign encouraging taxpayers to notify 
the township that its  employees should not trespass on pri‐
vate property.  
2                                                      No. 17‐1396 

   The Cosgriffs’ next property assessment set by the town‐
ship  was  significantly  higher  than  their  last.  The  Cosgriffs 
challenged the increased assessment through a hearing before 
the Winnebago County Board of Review, the Illinois county 
in which Roscoe Township is located. The Board ruled in fa‐
vor of the Cosgriffs and substantially reduced the new assess‐
ment.  
    The Cosgriffs then sued Winnebago County and numer‐
ous individual defendants in federal district court. The Cos‐
griffs principally allege that the defendants acted unconstitu‐
tionally  when  they  increased  the  Cosgriffs’  property  assess‐
ment because the Cosgriffs spoke out against township em‐
ployees trespassing on private property.  
   The district court dismissed the Cosgriffs’ § 1983 claims, 
reasoning  that  comity  principles  barred  federal  courts  from 
hearing these federal claims. The court also relinquished sup‐
plemental  jurisdiction  over  the  remaining  state‐law  claims. 
The Cosgriffs appealed the dismissal of their federal claims. 
We affirm.  
                           I. BACKGROUND 
    We draw the facts from the complaint and presume them 
to be true for this appeal. See Bible v. United Student Aid Funds, 
Inc., 799 F.3d 633, 639 (7th Cir. 2015).  
   Kelly  and  Anita  Cosgriff  reside  in  South  Beloit,  Illinois, 
which is part of Roscoe Township in Winnebago County. In 
2013, they installed a $50,000 pool at their home. When two 
township employees came to the home in April 2014 to reas‐
sess its property value after the addition of the pool, one of 
the Cosgriffs’ dogs bit one of the employees. That employee 
and  Roscoe  Township  sued  the  Cosgriffs,  so  the  Cosgriffs 
No. 17‐1396                                                         3

posted  a  “No  Trespass”  sign  on  their  property.  They  also 
started a petition drive on the website “change.org” that en‐
couraged other Roscoe Township taxpayers to notify the Ros‐
coe Township Assessor and its employees not to trespass on 
their own property.  
    Kelly Cosgriff contacted the Winnebago County Supervi‐
sor  of  Assessments,  Thomas  Walsh,  several  times  to  learn 
about  the  property  assessment  process.  Thereafter,  Walsh 
sought the advice of Assistant State’s Attorney David Kurlin‐
kus. The Cosgriffs allege that the two men then implemented 
a strategy to impede the Cosgriffs. In part, Kurlinkus “ghost 
wrote” a letter in July 2014 from Walsh to Kelly Cosgriff, stat‐
ing  that  Kelly  needed  to  direct  his  inquiries  to  the  Roscoe 
Township Assessor instead.  
    Then, on August 7th, 2014, Walsh issued a “PTAX‐228 No‐
tice of Property Assessment” to the Cosgriffs for their home. 
This  new  assessment  reflected  a  valuation  that  was  47.14% 
higher than the previous year, an increase in fair market value 
from  $357,000  to  $525,000  even  though  the  Cosgriffs  added 
only  a  $50,000  pool.  It  was  the  highest  increase  in  Roscoe 
Township in 2014, a year when 99.17% of properties saw their 
assessed values reduced from the previous year.  
   On August 8th, Kelly Cosgriff emailed Walsh complaining 
about this assessment. Walsh forwarded the message to David 
Kurlinkus, who then forwarded it to his son (Josef Kurlinkus, 
the Roscoe Township Attorney) with the one‐word message, 
“Boom.” 
   The  Cosgriffs  filed  a  property  tax  assessment  complaint 
with the Winnebago County Board of Review supported by a 
$345,000 appraisal of their property. The Board of Review set 
4                                                      No. 17‐1396 

a hearing on their complaint for February 20, 2015. That day, 
before the hearing began, Josef Kurlinkus—the township’s at‐
torney—moved to bar the Cosgriffs from presenting their ap‐
praisal, citing a rule that prevents taxpayers from presenting 
evidence  when  they  have  excluded  a  tax  assessor  from  the 
property.  The  Cosgriffs  had  invited  Roscoe  Township  to  in‐
spect the property, giving it a 30‐day window to do so. The 
township did not take the Cosgriffs up on that offer.  
   In a closed‐door deliberation on Josef’s motion, Assistant 
State’s Attorney David Kurlinkus argued in favor of granting 
the  motion  to  bar  the  admission  of  the  Cosgriffs’  appraisal. 
The motion to bar was granted. David Kurlinkus later recused 
himself after being questioned about his participation in the 
hearing. 
   The hearing on the complaint proceeded without the ap‐
praisal evidence, but when Roscoe Township Assessor Joann 
Hawes testified, she was unable to explain how she assessed 
the  Cosgriffs’ property at  $525,000. At the  conclusion  of the 
hearing,  Kelly  Cosgriff  told  the  township’s  attorney,  Josef 
Kurlinkus, “You should have done the right thing,” to which 
Josef  replied,  “You  should  not  have  put  up  the  website  or 
signs.”  
    The Winnebago County Board of Review found the value 
of the Cosgriffs’ property to be $409,000 and reduced the as‐
sessment accordingly. They did not appeal the matter further 
in the state system. 
    They did, however, bring a suit—now in this court on ap‐
peal—in federal district court against (1) Winnebago County; 
(2) various county and township officials, individually and in 
No. 17‐1396                                                           5

their  official  capacities;  and  (3)  Kurlinkus  Law  Office,  LLC 
(the law firm of Roscoe Township’s attorney, Josef Kurlinkus). 
   The  Cosgriffs  proceeded  on  three  federal‐law  claims  as 
well as some state‐law claims. The federal claims alleged that 
the  defendants  violated  42  U.S.C.  §  1983  by  (1)  retaliating 
against  the  Cosgriffs  for  exercising  their  First  Amendment 
rights  to  free  speech  (Count  I),  (2)  conspiring  to  violate  the 
Cosgriffs’  Fourteenth  Amendment  rights  to  due  process 
(Count II), and (3) violating the Cosgriffs’ Fourteenth Amend‐
ment rights to equal protection of the law (Count III).  
    The defendants filed a motion to dismiss the federal claims 
for failure to state a claim. The district court granted that mo‐
tion.  We  review  this  decision  de  novo,  accepting  all  well‐
pleaded allegations as true and drawing all reasonable infer‐
ences in favor of the Cosgriffs. See Bible, 799 F.3d at 639. We 
agree that the Cosgriffs’ federal claims should be dismissed.  
                              II. ANALYSIS 
    Section 1983 prohibits unconstitutional actions by persons 
acting  under  the  color  of  state  law.  Congress  “cut  a  broad 
swath” when it enacted § 1983, and the statute appears by its 
terms to give a federal cause of action to state taxpayers. Fair 
Assessment  in  Real  Estate  Ass’n,  Inc.  v.  McNary,  454  U.S.  100, 
103–04 (1981). But the comity doctrine, which “counsels lower 
federal  courts  to  resist  engagement  in  certain  cases  falling 
within their jurisdiction,” Levin v. Commerce Energy, Inc., 560 
U.S. 413, 421 (2010), has limited § 1983’s scope.  
   And  cases  dealing  with  state  tax  systems  fall  within  the 
comity  doctrine’s  purview.  Before  Congress  enacted  §  1983, 
the Supreme Court “recognized the important and sensitive 
6                                                      No. 17‐1396 

nature of state tax systems and the need for federal‐court re‐
straint when deciding cases that affect such systems.” Fair As‐
sessment, 454 U.S. at 102 (referring to Dows v. City of Chicago, 
78 U.S. (11 Wall.) 108, 110 (1871)). And then in 1937, Congress 
provided that “[t]he district courts shall not enjoin, suspend 
or restrain the assessment, levy or collection of any tax under 
State law where a plain, speedy and efficient remedy may be 
had” in state court. 28 U.S.C. § 1341. Together, Congress and 
the  Court  embedded  “the  fundamental  principle  of  comity 
between federal courts and state governments that is essential 
to ‘Our Federalism,’ particularly in the area of state taxation.” 
See Fair Assessment, 454 U.S at 103.  
    So, though § 1983 appears to give a federal cause of action 
to state taxpayers, the principles of comity nonetheless apply 
to bar a state taxpayer from bringing a § 1983 suit in federal 
court. See id. at 103–05. This is true even if the taxpayer is seek‐
ing to redress the allegedly unconstitutional administration of 
a state tax system. See id. at 105. Taxpayers alleging that their 
federal rights have been violated by state or local tax practices 
must seek relief through available state remedies if those rem‐
edies are “plain, adequate, and complete.” Id. at 116.  
    We  have  consistently  barred  taxpayers  from  bringing 
§ 1983  suits  “challenging  the  validity  or  imposition  of  state 
and local taxes in federal courts unless the available state rem‐
edies  for  those  injuries  are  not  adequate,  plain,  and  com‐
plete.” Capra v. Cook Cty. Bd. of Review, 733 F.3d 706, 713 (7th 
Cir. 2013). In Werch v. City of Berlin, for example, we agreed 
that a plaintiff’s § 1983 suit against the city of Berlin, the Board 
of Review, and several individual city officials was meritless; 
No. 17‐1396                                                           7

the plaintiff alleged the city’s tax on his farm equipment de‐
nied  him  equal  protection  of  the  law.  673  F.2d  192,  196  (7th 
Cir. 1982). 
    And  in  Capra,  we  affirmed  the  dismissal  of  §  1983  suits 
brought by Illinois taxpayers against the Cook County Board 
of Review, its three commissioners, its chief deputy commis‐
sioner, and its first assistant commissioners. 733 F.3d at 708, 
718. The defendants increased the taxpayers’ property taxes 
by revoking their property tax reductions. Allegedly, they re‐
voked  the  reductions  after  2009  news  reports  claimed  that 
then‐Illinois State Representative Paul Froehlich had offered 
property  tax  reductions  to  his  constituents  in  exchange  for 
campaign contributions. See id. at 707. The suits alleged that 
the defendants violated the taxpayers’ rights to equal protec‐
tion  of  the  law,  their  rights  to  due  process,  and  their  First 
Amendment rights to freedom of association. Id. at 708.  
    Importantly, we went on in Capra to find that Illinois’s pro‐
cedures  for  appealing  property  tax  assessments  are  “ade‐
quate, plain, and complete.” Id. at 714–17. “State remedies are 
‘plain, speedy and efficient’ if they provide the taxpayer with 
a ‘full hearing and judicial determination at which she may 
raise any and all constitutional objections to the tax.’”  Id. at 
714 (citation omitted). In Illinois, taxpayers can appeal a deci‐
sion of a county Board of Review to the Property Tax Appeal 
Board or file a tax objection complaint directly with a county 
court. See id. at 714–15. If they select the former, they can ap‐
peal that decision to the Illinois state courts. Id. Through ei‐
ther route, the taxpayers can be heard by a state court of gen‐
eral jurisdiction, appealing through the state court system to 
the Supreme Court. Id.  
8                                                      No. 17‐1396 

    The  Cosgriffs  brought  their  § 1983  claims  in  federal 
court—closely mirroring those three brought by the Capra tax‐
payers—against the County and various individual officials. 
The  Cosgriffs  attempt  to  remove  their  claims  from  the  pur‐
view  of  comity  considerations  by  arguing  that  they  are  not 
concerned about the tax that was imposed on them, but they 
are instead concerned about the defendants’ unconstitutional 
actions  against  them.  This  is  a  distinction  without  a  differ‐
ence. If the defendants acted unconstitutionally, they only did 
so  because  they  increased  the  Cosgriffs’  tax  burden  by  as‐
sessing the Cosgriff property  to  be worth more than it  was. 
More specifically, the defendants allegedly conspired to im‐
pose a higher tax on the Cosgriffs without due process as re‐
taliation for the Cosgriffs’ exercise of free speech. In doing so, 
the defendants deprived the Cosgriffs of equal protection of 
the law. These claims are of the same character, then, as those 
brought by the Capra plaintiffs, and the principles of comity 
apply  to  preclude  the  Cosgriffs’ claims  from  being  heard  in 
federal court just as those principles applied to bar the Capra 
plaintiffs’ claims from being heard.  
    Further, before bringing this federal suit, the Cosgriffs uti‐
lized their Illinois state remedies by appealing their property 
tax assessment. If they were still dissatisfied after their prop‐
erty tax assessment was reduced, they could have continued 
through the state process to obtain further review and raise 
any and all constitutional objections to the tax. The fact that 
they did not do so is not dispositive. “The focus is on the pro‐
cedural sufficiency of state remedies, not their substantive out‐
comes.” Id. at 714. Thus, consistent with our previous decision 
in Capra, the Cosgriffs cannot bring their tax‐related claims in 
federal court. 
No. 17‐1396                                                     9

                         III. CONCLUSION 
    Because the Cosgriffs challenge the administration of a lo‐
cal tax system under § 1983, their claims fall outside the scope 
of the statute, in accordance with Fair Assessment. The availa‐
ble state remedies are plain, adequate, and complete.  
    The Cosgriffs did not appeal the district court’s decision to 
relinquish  supplemental  jurisdiction  over  their  remaining 
state‐law claims. Accordingly, we AFFIRM the district court’s 
dismissal of the Cosgriffs’ federal‐law claims and relinquish‐
ment of jurisdiction over their state‐law claims.